DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple standing column wells in parallel (claims 8, 14 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-8, 11-14, 19 and 20 are objected to because of the following informalities:  line 1 should be amended to -the groundwater heat transfer system according to-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “said primary pump is suspended in a well” fails to comply with the written description requirement. The disclosure shows the primary pump 140 (even both pumps including 150) arranged outside of the well and not within it. While the specification repeats this line from the claim the disclosure goes on to show in the figures and identify in the specification a primary pump 140 which is not suspended in a well but is outside the well (4-5). Further, the only figures that show the pump located within the well are figures 1-3 which are established as prior art and therefore cannot be the embodiments the claims refer to. For this reason, the claim is rejected for failing to comply with the written description requirement.
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claim 9 (in regards to the interpretation of what is included in claim 9 see the 35 USC 112(b) rejection of claims 9 and 15 below):
The claim limitation “said primary pump is suspended in a well” fails to comply with the written description requirement. See the 35 USC 112(a) rejection of claim 1 above regarding this rejection.
Claims 10-14 are rejected due to their dependence on claim 9.

Regarding claim 15 (in regards to the interpretation of what is included in claim 9 see the 35 USC 112(b) rejection of claims 9 and 15 below):
The claim limitation “said jet pump is suspended in a standing well” fails to comply with the written description requirement. See the 35 USC 112(a) rejection of claim 1 above regarding this rejection.
Claims 16-20 are rejected due to their dependence on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “said primary pump is suspended in a well” in line 2 is unclear. It’s unclear how to interpret this limitation since it conflicts with the embodiments shown in the figures 4-5 where the primary pump (140) is located outside of the well and not within it. Further, the only figures that show a similar embodiment are figures 1-3 however this is prior art and further does not include the jet ejector. For the sake of examination, the office has interpreted this limitation to refer to the embodiment shown in figure’s 4-5.  The office would recommend that the applicant strike this limitation from the claim in order to overcome the clarity you rejection.
Also, the limitation “said at least one water supply pipe extending downhole substantially to the bottom of said well” in line 4 is unclear.  The term “substantially” suggests that there is acceptable in regards to how far the water supply pipe extends however the claims and specification fail to shed any light on this range.  For this reason, the term “substantially” is unclear and by extension the claim is unclear.
The claim recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the remaining system head" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claim 2:
The claim is unclear because of the limitation “the pump” in line 3 of the claim.  Several pumps have been established in claim 1 (on which this claim depends) including the primary pump and the secondary pump however it is unclear which pump is being referred to by this limitation.  For the sake of examination, the office has assumed that this limitation refers to the primary pump.

Regarding claim 4:
The claim recites the limitation "the groundwater" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5:
The claim limitation “wherein said primary pump is suspended above ground level” in lines 1-2 is unclear.  This limitation appears to conflict with the “said primary pump is suspended in a well” in line 2 of claim 1 (on which this claim depends) since the well is typically located in the ground and this limitation claim 1 requires that is suspended within it.  For the sake of examination, the office has taken the interpretation that the limitation of claim 1 should be struck from the claim in order for it to be consistent with the disclosure and therefore not conflict with claim 5.

Regarding claims 9 and 15:
	These claims are unclear because they appear to be missing from the claims submitted on 3/6/2020. However, this appears to be a typographical error with claims 8 and 14. Claims 9 and 15 appear to begin in the second sentences of claims 8 and 14. For the sake of examination, the office has interpreted claim 9 to include “A groundwater heat transfer system comprising: a primary pump, said primary pump is suspended in a well and connected to at least one water supply pipe, said at least one water supply pipe extending downhole substantially to the bottom of said well, a heat exchange system, said heat exchange system being connected to said primary pump via a secondary pump, a return pipe, said return pipe being connected to said heat exchange system and returning water from said heat exchange system to said well, and a strainer is positioned upstream the heat exchange system; wherein the primary pump provides motive pressure to a primary nozzle of a liquid jet ejector submerged in the well, which entrains filtered groundwater through a secondary nozzle of the liquid jet ejector, wherein the secondary pump, placed after the primary pump and before the heat exchange system, provides the remaining system head; and wherein the groundwater is pumped to the surface at atmospheric pressure via the at least one water supply pipe.” and claim 15 to includes “A groundwater heat transfer system comprising: a jet pump, said jet pump is suspended in a standing well and connected to at least one water supply pipe, said at least one water supply pipe extending downhole substantially to the bottom of said standing well, a heat exchange system, said heat exchange system being connected to said jet pump via a secondary pump, a return pipe, said return pipe being connected to said heat exchange system and returning water from said heat exchange system to said standing well, wherein the jet pump provides motive pressure to a primary nozzle of a liquid jet ejector submerged in the standing well, which entrains filtered groundwater through a secondary nozzle of the liquid jet ejector, and wherein the secondary pump, placed after the jet pump and before the heat exchange system, provides the remaining system head.”. Claim 8 therefore only include “The ground water heat transfer system according to claim 7, wherein there are multiple standing column wells in parallel.” and claim 14 only includes “The ground water heat transfer system according to claim 13, wherein there are multiple standing column wells in parallel.”.
Claims 10-14 and 16-20 are rejected due to their dependence on claims 9 and 15.

Regarding claim 9:
The claim is unclear because of the limitation “said primary pump is suspended in a well” in line 3 is unclear. See the above rejection for the same limitation in claim 1 for the claim interpretation and reasons for the rejection.
Also, the limitation “said at least one water supply pipe extending downhole substantially to the bottom of said well” in lines 4-5 is unclear. See the above rejection for the same limitation in claim 1 for the claim interpretation and reasons for the rejection.
The claim recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the remaining system head" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the groundwater" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14 are rejected due to their dependence on claim 9.

Regarding claim 10:
The claim is unclear because of the limitation “the pump” in line 3 of the claim.  Several pumps have been established in claim 9 (on which this claim depends) including the primary pump and the secondary pump however it is unclear which pump is being referred to by this limitation.  For the sake of examination, the office has assumed that this limitation refers to the primary pump.

Regarding claim 11:
The claim limitation “wherein said primary pump is suspended above ground level” in lines 1-2 is unclear.  This limitation appears to conflict with the “said primary pump is suspended in a well” in line 3 of claim 9 (on which this claim depends) since the well is typically located in the ground and this limitation in claim 11 requires that is suspended within it.  For the sake of examination, the office has taken the interpretation that the limitation of claim 9 should be struck from the claim in order for it to be consistent with the disclosure and therefore not conflict with claim 11.

Regarding claim 15:
The claim is unclear because of the limitation “said primary pump is suspended in a standing well” in line 3 is unclear. See the above rejection for the same limitation in claim 1 for the claim interpretation and reasons for the rejection.
Also, the limitation “said at least one water supply pipe extending downhole substantially to the bottom of said well” in lines 4-5 is unclear. See the above rejection for the same limitation in claim 1 for the claim interpretation and reasons for the rejection.
The claim recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the remaining system head" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected due to their dependence on claim 15.

Regarding claim 19:
The claim limitation “wherein said jet pump is suspended above ground level” in lines 1-2 is unclear.  This limitation appears to conflict with the “said primary pump is suspended in a well” in line 3 of claim 15 (on which this claim depends) since the well is typically located in the ground and this limitation in claim 19 requires that is suspended within it.  For the sake of examination, the office has taken the interpretation that the limitation of claim 15 should be struck from the claim in order for it to be consistent with the disclosure and therefore not conflict with claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 513,412 to Nevill (see the jet ejector A and check valve E), US patent number 4,867,646 to Coudriet (see jet ejector 12) and Chinese patent document CN 102679429 to Qin (see the jet ejector 1, pumps 3 and heat exchanger 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746